Case: 20-60259     Document: 00515871361         Page: 1     Date Filed: 05/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 20-60259
                                                                            FILED
                                                                        May 21, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Yanira Elizabeth Rubio,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 290 015


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Yanira Elizabeth Rubio, a native and citizen of El Salvador, challenges
   the Board of Immigration Appeals’ (BIA) dismissal of her appeal from an
   Immigration Judge’s (IJ) order denying her applications for:           asylum;




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60259      Document: 00515871361          Page: 2   Date Filed: 05/21/2021




                                    No. 20-60259


   withholding of removal; and relief under the Convention Against Torture
   (CAT). Her claims fail.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), our court reviews legal conclusions de novo and factual
   findings for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517–18 (5th Cir. 2012). Under the substantial-evidence standard, “petitioner
   has the burden of showing that the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Id. at 518 (internal
   quotation marks and citation omitted).
          Regarding the asylum claim, the BIA agreed with the IJ that Rubio
   entered the United States in 2005 but did not file an application for asylum
   until 2017. See 8 U.S.C. § 1158(a)(2)(B) (requiring alien’s application for
   asylum to be filed within one year of arrival in the United States unless alien
   can demonstrate changed or extraordinary circumstances).            The BIA
   concluded Rubio waived review of the IJ’s determination she was ineligible
   for asylum based on her untimely application because she failed to brief the
   issue to the BIA. Our court lacks jurisdiction to review this dismissal. See
   Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009) (“[P]arties must fairly
   present an issue to the BIA to satisfy [8 U.S.C.] § 1252(d)’s exhaustion
   requirement”); see also Roy v. Ashcroft, 389 F.3d 132, 135 n.2 (5th Cir. 2004)
   (noting that, under 8 U.S.C. § 1158(a)(3), the court lacks jurisdiction to
   review the BIA’s time-bar determination for an asylum application).
          To qualify for withholding of removal, an alien “must demonstrate a
   clear probability of persecution on the basis of race, religion, nationality,
   membership in a particular social group, or political opinion”. Chen v.
   Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006) (internal quotation marks and
   citation omitted).   If an alien can establish past persecution based on
   membership in a relevant group, the burden shifts to the Government to




                                         2
Case: 20-60259      Document: 00515871361          Page: 3   Date Filed: 05/21/2021




                                    No. 20-60259


   show the threat no longer exists or can be mitigated through relocation;
   otherwise, the alien must demonstrate she will “more likely than not” suffer
   persecution. 8 C.F.R. § 1208.16(b)(1)(i), (2). “[T]he requirement of ‘clear
   probability’ of persecution requires the applicant to show a higher objective
   likelihood of persecution than that required for asylum”. Chen, 470 F.3d at
   1138 (internal quotation marks and citation omitted).
          To establish past persecution, Rubio relies on a four-month period in
   which an alleged gang member: pressured her to be his girlfriend and to be
   involved with the gangs; implied violence if she continued to refuse; chased
   her after school; and sent her notes. He did not physically harm her. This
   conduct is insufficient to establish past persecution. See, e.g., Eduard v.
   Ashcroft, 379 F.3d 182, 187–88 (5th Cir. 2004) (holding harassment, threats,
   and an incident of minor violence do not constitute past persecution for an
   asylum claim). Further, Rubio fails to show she will more likely than not
   suffer future persecution. Outside of the gang member’s threat to Rubio’s
   aunt in 2005, there is no evidence showing he has continued to threaten or
   harass Rubio or her family in the years since. While she testified that several
   friends and family members have been killed or kidnapped after 2005, Rubio
   did not claim they were killed by the same gang member, his alleged gang, or
   as a threat directed at her. Moreover, when discussing her fear of future
   persecution, she stated it was partly economic in nature. See Gonzalez-Soto
   v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016) (“We do not recognize economic
   extortion as a form of persecution under immigration law”.) (internal
   quotation marks and citation omitted).
          Finally, to obtain relief under CAT, Rubio must show, inter alia, it is
   more likely than not she would be tortured if returned to her home country.
   See Zhang v. Gonzales, 432 F.3d 339, 344–45 (5th Cir. 2005). The BIA’s
   determination—that there was insufficient evidence Rubio would be targeted
   for future torture “by, or at the instigation of, or with the consent or



                                         3
Case: 20-60259     Document: 00515871361          Page: 4   Date Filed: 05/21/2021




                                   No. 20-60259


   acquiescence of,” the Salvadoran government—was supported by
   substantial evidence. See 8 C.F.R. § 1208.18(a)(1).
         DISMISSED IN PART; DENIED IN PART.




                                        4